                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ROMELLO C. WILSON                                                                    PETITIONER

V.                                                        CAUSE NO. 3:20-CV-706-CWR-FKB

WARDEN JESSE WILLIAMS                                                                RESPONDENT

                                             ORDER

       Before the Court are the respondent’s motion to dismiss, Docket No. 8, the Magistrate

Judge’s Report and Recommendation (R&R) on that motion, Docket No. 14, and petitioner

Romello C. Wilson’s objection to the R&R, Docket No. 15.

       On review, the Court finds no error in the R&R. Accordingly, the objection is overruled

and the R&R is adopted as this Court’s own Order.

       For the reasons stated in the Magistrate Judge’s R&R, therefore, this habeas petition is

dismissed with prejudice as untimely. No certificate of appealability shall issue.

       SO ORDERED, this the 24th day of June, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
